Exhibit 10.92
CONSULTANCY AGREEMENT


This Agreement is entered into on November 20, 2006 by and between Xfone, Inc.
(“Xfone”), with offices at Britannia House, 960 High Road, London N12 9RY,
United Kingdom, and Crestview Capital Partners, LLC (“Crestview”) with offices
at 95 Revere Drive, Suite A, Northbrook, IL 60062.


The Services


1.  During the term of this Agreement, Xfone will engage Crestview as its
strategic consultant on United States capital markets for microcap public
companies.


Crestview's Obligations


2.  Crestview shall assist and advise Xfone in connection with Xfone's public
trading market activities in the United States. Crestview shall not undertake
any fund raising activities whatsoever for Xfone. Crestview is not obligated to
devote any specific amount of time to providing advice and consultation to
Xfone.


3.  Crestview shall have no authority to impose, incur or create any debt,
liability or obligation in the name of, on behalf of, and/or for the account of
Xfone.


4.  Crestview shall not, other than with the prior written consent of Xfone,
during the term of this Agreement, and at any time after its termination or
expiration, for any reason whatsoever, disclose directly or indirectly to any
third party, and shall only use for the purposes of this Agreement, any
information relating to Xfone (including its subsidiaries and affiliated
entites), of whatever nature, which Xfone may deem to be confidential and which
Crestview has or shall become possessed of. The foregoing provisions shall not
prevent the disclosure or use by Crestview of any information which is or
hereafter, through no fault of Crestview, becomes public knowledge or to the
extent permitted by law. Xfone shall not provide Crestview with any information
which Xfone believes would constitute material, non-public information about
Xfone, without Crestview’s express prior consent in each such instance.


5.  Crestview will not serve during the term of this Agreement other companies
whose interests are adverse to those of Xfone and/or its subsidiaries and/or
affiliated entites, including third parties with whom Xfone and/or its
subsidiaries and/or affiliated entites compete. Noting in this Section 5 shall
preclude Crestview or any of its affiliates from investing in any competitor of
Xfone.


Non-Exclusivity


6.  Xfone reserves the right to appoint or retain any third party to
provide services similar to those rendered by Crestview pursuant to this
Agreement.
 
Crestview's Compensation and Reimbursment


7.  In return for its services pursuant to this Agreement, Crestview will be
granted 117,676 warrants to purchase restricted shares of Xfone's common stock,
registered in the name of Crestview Capital Master, LLC (the "Warrants"). The
Warrants will be exercisable pursuant to the following terms: Vesting - 29,419
warrants immediately, 29,419 warrants on February 10, 2007, 29,419 warrants on
May 10, 2007, and 29,419 warrants on August 10, 2007; Exercise Price - $3.50;
Term - five (5) years. The shares underlying the Warrants shall have piggy-back
registration rights.


The grant of the Warrants shall be subject to obtaining the approval of the
American Stock Exchange and the Tel Aviv Stock Exchange for listing the shares
underlying the Warrants, which the Company undertakes to make its best efforts
in order to accomplish on a timely basis.


8.  Any out-of-pocket expenses incurred by Crestview in connection with its
services hereunder will be reimbursed by Xfone. Crestview shall not incur any
such expenses without the express prior written permission of Xfone.


Independent Contractor


9.  Xfone and Crestview agree that Crestview shall act solely as an independent
contractor. Neither Crestview nor any person representing Crestview shall be
construed as having entered into relationship of employer and employee with
Xfone.


Effective Date and Term


10.  The effective date of this Agreement shall be November 20, 2006. The term
of this Agreement shall be one (1) year from the effective date.


Indemnification


11.  Xfone agrees to indemnify and hold Crestview, its affiliates, control
persons, officers, employees and agents (collectively, the “Indemnified
Persons”) harmless from and against all losses, claims, damages, liabilities,
costs or expenses (including reasonable attorneys’ and accountants’ fees) joint
and several, arising out of the performance of this Agreement, whether or not
Crestview is a party to such dispute. This indemnity shall not apply, however,
where a court of competent jurisdiction has made a final determination that
Crestview engaged in gross negligence or willful misconduct in the performance
of its services hereunder which gave rise to the loss, claim, damage, liability,
cost or expense sought to be recovered hereunder (but pending any such final
determination, the indemnification and reimbursement provision of this Agreement
shall apply and Xfone shall perform its obligations hereunder to reimburse
Crestview for its expenses). Such indemnification shall be limited to $170,000.
 
12.   If for any reason the foregoing indemnification is unavailable to
Crestview or such other Indemnified Person or insufficient to hold it harmless,
then Xfone shall contribute to the amount paid or payable by Crestview or such
other Indemnified Person as a result of such loss, claim, damage, or liability
in such proportion as is appropriate to reflect not only the relative benefits
received by Xfone and its shareholders on the one hand and Crestview or such
other Indemnified Person on the other hand, as well as any relevant equitable
considerations; provided that in no event will the aggregate contribution by
Crestview and any other Indemnified Person hereunder exceed the amount of fees
actually received by Crestview pursuant to this Agreement. The reimbursement,
indemnity and contribution obligations of Xfone under this paragraph shall be in
addition to any liability which Xfone may otherwise have and shall be binding
upon and inure to the benefit of any successors, assigns, heirs and personal
representatives of Xfone, Crestview and any other Indemnified Person.


13.  Crestview agrees to indemnify and hold Xfone, its affiliates, control
persons, officers, employees and agents (collectively, the “Indemnified
Persons”) harmless from and against all losses, claims, damages, liabilities,
costs or expenses (including reasonable attorneys’ and accountants’ fees) joint
and several, arising out of Crestview’s performance of this Agreement, whether
or not Xfone is a party to such dispute. This indemnity shall not apply,
however, where a court of competent jurisdiction has made a final determination
that Xfone engaged in gross negligence or willful misconduct in connection with
this Agreement which gave rise to the loss, claim, damage, liability, cost or
expense sought to be recovered hereunder (but pending any such final
determination, the indemnification provision of this Agreement shall apply).
Such indemnification shall be limited to $170,000.


14.  If for any reason the foregoing indemnification is unavailable to Xfone or
such other Indemnified Person or insufficient to hold it harmless, then
Crestview shall contribute to the amount paid or payable by Xfone or such other
Indemnified Person as a result of such loss, claim, damage, or liability in such
proportion as is appropriate to reflect not only the relative benefits received
by Crestview on the one hand and Xfone and its shareholders or such other
Indemnified Person on the other hand, as well as any relevant equitable
considerations; provided that in no event will the aggregate contribution by
Xfone and any other Indemnified Person hereunder exceed the amount of fees
actually received by Crestview pursuant to this Agreement. The reimbursement,
indemnity and contribution obligations of Crestview under this paragraph shall
be in addition to any liability which Crestview may otherwise have and shall be
binding upon and inure to the benefit of any successors, assigns, heirs and
personal representatives of Crestview, Xfone and any other Indemnified Person.


15.  The provisions of Sections 11-14 shall survive the termination and
expiration of this Agreement.


Amendment



16.  
    This Agreement may not be changed or modified except by a written document
executed and signed by both parties.



Severability


17.  Various provisions and sub-provisions of this Agreement are severable and
if any provision or sub-provision or part thereof is held to be unenforceable by
any court of competent jurisdiction, then such enforceability shall not affect
the validity or enforceability of the remaining provisions or sub-provisions or
parts thereof in this Agreement.


Governing Law and Exclusive Jurisdiction


18.  The laws of the State of New York will govern this Agreement and any
dispute arising hereunder will be exclusively referred to the competent court in
New York.


IN WITNESS WHEREOF, the parties executed this Agreement as of the Date written
above.
 

        Xfone, Inc.  
   
   
    By:   /s/ Guy Nissenson  

--------------------------------------------------------------------------------

Guy Nissenson   CEO


        Crestview Capital Partners, LLC  
   
   
    By:   /s/ Robert Hoyt  

--------------------------------------------------------------------------------

Robert Hoyt  
Managing Member

 